Citation Nr: 1127035	
Decision Date: 07/20/11    Archive Date: 07/29/11

DOCKET NO.  06-35 079	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to service connection for otitis media.

2.  Entitlement to service connection for bilateral hearing loss, to include as being secondary to otitis media.

3.  Entitlement to service connection for dysphagia, to include as secondary to otitis media, bilateral hearing loss, or service-connected deviated septum.

4.  Entitlement to service connection for an acquired psychiatric disorder, to include depression and posttraumatic stress disorder (PTSD), to include as secondary to  otitis media, bilateral hearing loss, or service-connected deviated septum.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

A. M. Clark, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1974 to September 1979, with additional periods of service in the Army Reserve. 

These matters come before the Board of Veterans' Appeals (BVA or Board) from an August 2005 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Reno, Nevada. 

The Veteran testified before the undersigned Veterans Law Judge in February 2008.  A transcript of the hearing is of record. 

This case was most recently before the Board in February 2009.  In that February 2009 Board decision, a claim for service connection for a deviated septum was granted.  The remaining claims for service connection for otitis media, bilateral hearing loss, dysphagia, and an acquired psychiatric disorder were remanded.  The RO was instructed to obtain outstanding VA treatment records.  The RO issued a supplemental statement of the case in August 2009 and the appeal is once again before the Board.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Unfortunately, another remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  

The Veteran is claiming entitlement to service connection for otitis media, bilateral hearing loss, dysphagia and an acquired psychiatric disorder.  While the Board notes that following the Veteran's period of active duty service, he has served in the Army Reserves, he has not specifically alleged that any of these disorders occurred during any period of ACDUTRA or INACDUTRA service.  

Otitis Media-  With respect to the Veteran's otitis media claim, service treatment records reflect complaints of popping and cracking in both ears, feeling congested and dizzy in an August 1975 treatment record; he was diagnosed with otitis media.  In a follow-up visit a few days later he was diagnosed with bilateral otitis media.  A September 1975 treatment record noted complaints of an earache.  He was provisionally diagnosed with severe ear pain and balance problems in a March 1976 treatment record.  The Veteran reported ear, nose or throat problems in an April 1977 report of medical history.  He reported ear pain in a February 1979 treatment visit.  The Veteran's April 1979 separation examination reflected a normal clinical evaluation of his ears.  The Veteran contends that his ears have continued to bother him since service.  Current VA treatment records reflect a diagnosis of otitis. See August 2006 VA treatment record. 

In determining whether a medical examination be provided or medical opinion obtained, there are four factors to consider: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing an in-service event, injury, or disease, or manifestations during the presumptive period; (3) an indication that the disability or symptoms may be associated with service; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  

With respect to the third factor, the types of evidence that "indicate" that a current disorder "may be associated" with service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Based on documentation of complaints of ear-related problems in service and current treatment for otitis, the Board finds that a remand of the claim of service connection for otitis media is necessary.  38 U.S.C.A. § 5103A(d)(2); McLendon, 20 Vet. App. 79 (2006).

Bilateral Hearing Loss-  The Veteran's August 1974 entrance examination reflected the following hearing thresholds:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
15

15
LEFT
10
10
25

25

The Board notes that his April 1979 separation examination reflected decreased hearing in all frequencies.  The following thresholds were recorded:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
25

20
LEFT
20
15
35

30



Post-service treatment records do not confirm whether the Veteran currently has a bilateral hearing loss disorder for VA purposes.  For VA purposes, hearing impairment is considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Veteran testified that he was exposed to noise in service while working as an OR tech, a cardiac pulmonary specialist and in an ambulance.  See BVA Hearing T. at 15.  Following service, he testified that he worked with the Chrysler Corporation as a warehouse attendant.  See Id.  He acknowledged that it was a noisy environment.  See Id. at 16.  The Veteran's wife testified that she had known the Veteran since the early 1980's and he had experienced difficulty hearing since that time.  See Id. 

Initially, the Board notes that it is unclear from the record if the Veteran's hearing thresholds meet the VA specified hearing disability threshold requirements.  38 C.F.R. § 3.385 (2010).  Moreover, it is unclear whether any hearing loss he may have at this time is related to his in-service decrease in hearing thresholds. 

The Board notes that in a June 2011 statement, the Veteran, through his representative, asserted that his hearing loss is secondary to his otitis media.  The Board parenthetically notes that the Veteran is not currently service-connected for his otitis media at this time.  Nevertheless, as the Veteran is being afforded a VA examination and opinion, an opinion regarding secondary service connection should also be obtained.  Moreover, the applicable secondary service connection laws and regulations have not yet been sent to the Veteran.  As such, corrective VCAA notice must be sent.

Dysphagia-  With respect to the Veteran's dysphagia, service treatment records reflect an April 1979 treatment record which noted complaints of dysphagia since that January.  The Veteran's April 1979 separation examination reflected an abnormal clinical evaluation of his mouth and throat.  The examiner indicated that the Veteran had nasal inflammation and a sore throat for 3 months.  The Veteran contends that his throat has continued to bother him since service.  See BVA Hearing T. at 20.  Current VA treatment records reflect complaints of difficulty swallowing.  See July 2008 VA treatment record. 

Based on documentation of complaints of swallowing-related problems in service and current treatment for swallowing issues, the Board finds that a remand of the claim of service connection for dysphagia is necessary.  38 U.S.C.A. § 5103A(d)(2); McLendon, 20 Vet. App. 79 (2006).

The Board notes that at his February 2008 BVA hearing, the Veteran testified that he believed that his dysphagia was related to his ears and nose.  The Board construes this as a secondary service connection claim to his otitis media and/or bilateral hearing loss, or his service-connected deviated septum.  The applicable secondary service connection laws and regulations have not yet been sent to the Veteran.  As such, corrective VCAA notice must be sent.

Acquired Psychiatric Disorder-  With respect to the Veteran's acquired psychiatric disorder claim, service treatment records reflect an April 1977 treatment record which noted that the Veteran appeared to be depressed.  He was diagnosed with "no clinical evidence of systemic disease ? depression."  The Veteran's April 1979 separation examination reflected a normal clinical psychiatric evaluation.  Post-service treatment records reflect a statement received in October 1991, where the Veteran indicated that he started seeing a therapist for counseling and psychotherapy in 1981.  Current VA treatment records reflect a "positive" depression screen.  See May 2008 VA treatment record.  The Veteran testified that he has suffered from depression since service.  See BVA Hearing T. at 12.    

Based on documentation of depression in service, and current complaints of issues related to depression, the Board finds that a remand of the claim of service connection for an acquired psychiatric disorder is necessary.  38 U.S.C.A. § 5103A(d)(2); McLendon, 20 Vet. App. 79 (2006).

The Board notes that in a June 2011 statement, the Veteran through his representative, indicated that his acquired psychiatric disorder is related to his ears, hearing loss or his service-connected deviated septum.  The Board construes this as a secondary service connection claim to his otitis media and/or bilateral hearing loss, or his service-connected deviated septum.  The applicable secondary service connection laws and regulations have not yet been sent to the Veteran.  As such, corrective VCAA notice must be sent.

Accordingly, the case is REMANDED for the following actions:

1.  Send the Veteran corrective VCAA notice pertaining to the issue of entitlement to service connection for a bilateral hearing loss disorder, on a direct basis and as secondary to his otitis media.  Such notification must include the criteria necessary to substantiate this service connection claim on both direct and secondary bases.  

2.  Send the Veteran corrective VCAA notice pertaining to the issue of entitlement to service connection for dysphagia and an acquired psychiatric disorder, on a direct basis and as secondary to his otitis media, bilateral hearing loss, or service-connected deviated septum.  Such notification must include the criteria necessary to substantiate these service connection claims on both direct and secondary bases.  

3. Schedule the Veteran for an examination to determine the nature and etiology of his otitis media disorder.  Any necessary testing should be conducted.  The claims file must be reviewed in conjunction with such examination, and the examiner must indicate that such review occurred.  

The examiner is asked to provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that any current otitis media disorder, or one which the Veteran has experienced during the course of his appeal, had its onset during the Veteran's active service or is otherwise causally related to his service.  

The examiner should discuss the various service treatment records documenting treatment for his ears, and the Veteran's assertions that he has suffered from an ear disorder since service. 

Any opinion(s) offered should be accompanied by a clear rationale consistent with the evidence of record.  If the examiner finds it impossible to provide any part of the requested opinions without resort to pure speculation, he or she should so indicate and provide a rationale as to why such a finding is made. 

4.  Schedule the Veteran for a VA audiological examination.  The examiner should state whether the Veteran suffers from hearing loss for VA purposes as per 38 C.F.R. § 3.385.  If hearing loss for VA purposes is documented, the examiner is then asked to provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that any current hearing disability had its onset in service or is otherwise etiologically related to his active service.  

In rendering such an opinion, the examiner must address the Veteran's decrease in hearing thresholds between his service induction and separation, and his post-service noise exposure. 

The examiner should additionally determine whether the Veteran's current hearing loss disorder is at least as likely as not (a 50 percent probability or greater) caused or aggravated by the Veteran's otitis media or symptoms related thereto.

The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.  

If aggravation is present, the examiner should indicate, to the extent possible, the approximate level of severity of the hearing loss (i.e., a baseline) before the onset of the aggravation.

Any opinions offered should be accompanied by a clear rationale consistent with the evidence of record.  If the examiner cannot provide an opinion without resorting to mere speculation, such should be stated along with supporting rationale.

The claims file must be reviewed in conjunction with such examination, and the examiner must indicate that such review occurred.

5.  Schedule the Veteran for an examination to determine the nature and etiology of his dysphagia disorder.  Any necessary testing should be conducted.  The claims file must be reviewed in conjunction with such examination, and the examiner must indicate that such review occurred.  

The examiner is asked to provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that any current dysphagia disorder, or one which the Veteran has experienced during the course of his appeal, had its onset during the Veteran's active service or is otherwise causally related to his service.  

The examiner should discuss the service treatment record documenting treatment for dysphagia and the Veteran's assertions that he has suffered from dysphagia since service. 

The examiner should additionally determine whether the Veteran's current dysphagia is at least as likely as not (a 50 percent probability or greater) caused or aggravated by his otitis media, bilateral hearing loss, and/or service-connected deviated septum. 

The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.  

If aggravation is present, the examiner should indicate, to the extent possible, the approximate level of severity of the dysphagia (i.e., a baseline) before the onset of the aggravation.

Any opinion(s) offered should be accompanied by a clear rationale consistent with the evidence of record.  If the examiner finds it impossible to provide any part of the requested opinions without resort to pure speculation, he or she should so indicate and provide a rationale as to why such a finding is made. 

6.  Schedule the Veteran for an examination to determine the nature and etiology of his acquired psychiatric disorder.  Any necessary testing should be conducted.  The claims file must be reviewed in conjunction with such examination, and the examiner must indicate that such review occurred.  

The examiner is asked to provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that any current acquired psychiatric disorder, or one which the Veteran has experienced during the course of his appeal, had its onset during the Veteran's active service or is otherwise causally related to his service.  Reference should be made to the Veteran's post-service history of treatment for psychiatric problems as well as his history of having a closed head injury.

The examiner should discuss the service treatment record documenting treatment for depression and the Veteran's assertions that he has suffered from depression since service. 

The examiner should additionally determine whether the Veteran's current acquired psychiatric disorder is at least as likely as not (a 50 percent probability or greater) caused or aggravated by his otitis media, bilateral hearing loss, and/or service-connected deviated septum. 



The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.  

If aggravation is present, the examiner should indicate, to the extent possible, the approximate level of severity of the acquired psychiatric disorder (i.e., a baseline) before the onset of the aggravation.

Any opinion(s) offered should be accompanied by a clear rationale consistent with the evidence of record.  If the examiner finds it impossible to provide any part of the requested opinions without resort to pure speculation, he or she should so indicate and provide a rationale as to why such a finding is made. 

7.  The RO should then readjudicate the claims for entitlement to service connection.  If any benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded an opportunity to respond.  The case should then be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United 
States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


